                                                             Case 2:20-cv-01708-MWF-JEM Document 1 Filed 02/21/20 Page 1 of 4 Page ID #:1



                                                                        1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                          A Professional Law Corporation
                                                                        2 Brian M. Wheeler          State Bar No. 266661
                                                                             BWheeler@aalrr.com
                                                                        3 Ethan G. Solove           State Bar No. 308026
                                                                             Ethan.Solove@aalrr.com
                                                                        4 12800 Center Court Drive South, Suite 300
                                                                          Cerritos, California 90703-9364
                                                                        5 Telephone: (562) 653-3200
                                                                          Fax: (562) 653-3333
                                                                        6
                                                                          Attorneys for Defendant
                                                                        7 EnvisionTEC, Inc.
                                                                        8
                                                                                                  UNITED STATES DISTRICT COURT
                                                                        9
                                                                                                CENTRAL DISTRICT OF CALIFORNIA
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10
                                                                                                            WESTERN DIVISION
                                                                       11
                          128 00 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 AL INDUSTRIES, INC.,                          Case No. 2:20-CV-1708
                                CERRITOS, CAL IFORNIA 90703-93 64
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13                      Plaintiff,               [Removal from Superior Court of
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                                                                        California, County of Los Angeles, Case
                                                                       14 v.                                            No. 20STCV00910]
                                                                       15 ENVISIONTEC, INC.; and DOES 1                 NOTICE OF REMOVAL OF
                                                                          through 50, Inclusive,
                                                                       16                                               ACTION (DIVERSITY)
                                                                                             Defendants.
                                                                       17
                                                                       18
                                                                       19         TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR
                                                                       20 ATTORNEYS OF RECORD:
                                                                       21         PLEASE TAKE NOTICE that Defendant EnvisionTEC, Inc., hereby
                                                                       22 removes this action from the Superior Court of California, County of Los Angeles,
                                                                       23 to the United States District Court for the Central District of California pursuant to
                                                                       24 United States Code Title 28 sections 1332, 1441, and 1446, and in support thereof,
                                                                       25 respectfully submits the following:
                                                                       26                                   Statement of the Case
                                                                       27         1.    On January 8, 2020, Plaintiff AL Industries, Inc. (“Plaintiff” or “AL
                                                                       28 Industries”) filed an action in the Superior Court of the State of California in and for
                            017021.00008
                            26203071.1
                                                                                           NOTICE OF REMOVAL OF ACTION (DIVERSITY)
                                                             Case 2:20-cv-01708-MWF-JEM Document 1 Filed 02/21/20 Page 2 of 4 Page ID #:2



                                                                        1 the County of Los Angeles against Defendant EnvisionTEC, Inc. (“Defendant” or
                                                                        2 (“EnvisionTEC”),      AL      Industries,   Inc.   v.   EnvisionTEC,    Inc.,   Case   No.
                                                                        3 20STCV00910 (“Complaint”).             The Complaint asserts six causes of action:
                                                                        4 (1) Fraud    and    Deceit;    (2)   Negligent     Misrepresentation;   (3)     Negligence;
                                                                        5 (4) Conversion; (5) Breach of Contract; and (6) Breach of Duty of Good Faith and
                                                                        6 Fair Dealing. A copy of the Complaint is attached hereto as Exhibit 1. Defendant
                                                                        7 was served on January 22, 2020. (Exhibit 2.) The case was assigned to Judge
                                                                        8 Gregory W. Alarcon of the Los Angeles County Superior Court. (Exhibit 3.)
                                                                        9         2.    Plaintiff AL Industries, Inc. is and/or was, on information and belief, a
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 California corporation with its principal place of business in the State of California.
                                                                       11 (Compl., Ex. 1.)
                          128 00 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12         3.    Defendant EnvisionTEC, Inc. is a Michigan corporation with its
                                CERRITOS, CAL IFORNIA 90703-93 64
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 principal place of business in the State of Michigan. (Exhibit 4.)
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14                                 Complete Diversity Exists
                                                                       15         4.    Plaintiff AL Industries, Inc. is and/or was, on information and belief, a
                                                                       16 California corporation with its principal place of business in the State of California.
                                                                       17 (Compl., Ex. 1.)
                                                                       18         5.    Defendant EnvisionTEC, Inc. is a Michigan corporation with its
                                                                       19 principal place of business in the State of Michigan. (Exhibit 4.) Defendant is not,
                                                                       20 and was not at any time, a citizen of the State of California.
                                                                       21         6.    The Complaint also names Defendants Does 1 through 50, but pursuant
                                                                       22 to 28 U.S.C. § 1441(b)(1), “the citizenship of defendants sued under fictitious names
                                                                       23 shall be disregarded.”
                                                                       24         7.    This Court has original jurisdiction of this civil action pursuant to
                                                                       25 28 U.S.C. § 1332, and Defendant may remove the action under the provisions of
                                                                       26 28 U.S.C. § 1441, because this action is a civil action between citizens of different
                                                                       27 states and the matter in controversy herein exceeds the sum or value of $75,000,
                                                                       28 exclusive of interest and costs.
                            017021.00008
                            26203071.1
                                                                                                           -2-
                                                                                          NOTICE OF REMOVAL OF ACTION (DIVERSITY)
                                                             Case 2:20-cv-01708-MWF-JEM Document 1 Filed 02/21/20 Page 3 of 4 Page ID #:3



                                                                        1                  The Minimum Amount in Controversy is Satisfied
                                                                        2        8.     Plaintiff prays for damages in the aggregate in excess of $950,000,
                                                                        3 exclusive of interest and costs. Plaintiff also prays for an award of attorneys’ fees
                                                                        4 and punitive damages in unspecified amounts.
                                                                        5        9.     Accordingly, Plaintiff alleges an amount in controversy well in excess
                                                                        6 of the jurisdictional minimum $75,000, exclusive of interest and costs.
                                                                        7                         Additional Procedural Requirements
                                                                        8        10.    Removal is timely under 28 U.S.C. § 1446(b). This Notice of Removal
                                                                        9 is being filed within thirty (30) days after the receipt by Defendant, through service,
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 of a copy of the summons and Complaint.
                                                                       11        11.    This action, filed in the Superior Court of the State of California,
                          128 00 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 County of Los Angeles, is being removed to the District and Division embracing the
                                CERRITOS, CAL IFORNIA 90703-93 64
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 place where the action is pending. 28 U.S.C. §1441(a).
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14        12.    Pursuant to 28 U.S.C. §1446(a), copies of all the process, pleadings,
                                                                       15 and orders on file with the state court or served on Defendants in the state court are
                                                                       16 attached collectively as Exhibits 1 through 10.
                                                                       17        13.    A notice of filing of removal, with a copy of this Notice of Removal
                                                                       18 attached thereto, is being filed with the clerk of the Superior Court of the State of
                                                                       19 California, County of Los Angeles, Case Number Case No. 20STCV00910,
                                                                       20 pursuant to 28 U.S.C. § 1446(d).
                                                                       21        14.    A notice of filing of removal, with a copy of this Notice of Removal
                                                                       22 attached thereto, is being served on Plaintiff’s attorney pursuant to 28 U.S.C. §
                                                                       23 1446(d).
                                                                       24        15.    Pursuant to 28 U.S.C. § 1446, “all defendants who have been properly
                                                                       25 joined and served must join in or consent” to removal. 28 U.S.C. § 1446(b)(2)(A).
                                                                       26 Plaintiff also named Defendant Does 1 through 50 in the state court action, but these
                                                                       27 unknown defendants are not required to join in the Notice of Removal. 28 U.S.C. §
                                                                       28 1441(b)(1) (“In determining whether a civil action is removable on the basis of the
                            017021.00008
                            26203071.1
                                                                                                           -3-
                                                                                          NOTICE OF REMOVAL OF ACTION (DIVERSITY)
                                                             Case 2:20-cv-01708-MWF-JEM Document 1 Filed 02/21/20 Page 4 of 4 Page ID #:4



                                                                        1 jurisdiction under section 1332(a) of this title, the citizenship of defendants sued
                                                                        2 under fictitious names shall be disregarded.”); Fristoe v. Reynolds Metals Co., 615
                                                                        3 F.2d 1209, 1213 (9th Cir. 1980) (“[U]nknown defendants sued as ‘Does’ need not
                                                                        4 be joined in a removal petition.”).
                                                                        5         16.   No previous application has been made for the relief requested herein.
                                                                        6         17.   This Notice has been signed pursuant to Fed R. Civ. P. 11.
                                                                        7                                       Conclusion
                                                                        8         By this Notice, Defendant does not intend any admission of fact, law or
                                                                        9 liability, and reserve all defenses, motions and pleas. Defendant prays that this
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 action be removed to this Court for determination; that all further proceedings in the
                                                                       11 state court be stayed; and that Defendant obtain all additional relief to which it is
                          128 00 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 entitled.
                                CERRITOS, CAL IFORNIA 90703-93 64
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                            Dated: February 20, 2020
                                                                       14                                        ATKINSON, ANDELSON, LOYA, RUUD &
                                                                                                                 ROMO
                                                                       15
                                                                       16                                        By: /s/ Brian M. Wheeler
                                                                                                                     Brian M. Wheeler
                                                                       17                                            Ethan G. Solove
                                                                                                                     Attorneys for Defendant
                                                                       18                                            EnvisionTEC, Inc.
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                            017021.00008
                            26203071.1
                                                                                                           -4-
                                                                                          NOTICE OF REMOVAL OF ACTION (DIVERSITY)
